Case: 21-40204     Document: 00516111242         Page: 1     Date Filed: 11/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 November 30, 2021
                                  No. 21-40204
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Freddie Rucker,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:16-CR-19-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Freddie Rucker, federal prisoner #20566-479, appeals the district
   court’s denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion requesting a
   compassionate release reduction in his sentence based on his health
   conditions and the COVID-19 pandemic. The district court concluded that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40204      Document: 00516111242          Page: 2    Date Filed: 11/30/2021




                                    No. 21-40204


   early release was not appropriate under the 18 U.S.C. § 3553(a) factors.
   Rucker argues that the district court abused its discretion and reversibly erred
   in denying his motion for compassionate release.
          We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for an abuse of discretion. United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). Because Rucker filed the
   motion for compassionate release, the district court’s decision is “bound
   only by § 3582(c)(1)(A)(i) and . . . the sentencing factors in § 3553(a).”
   United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021).
          First, Rucker argues that the district court allowed the criteria listed
   in the commentary to U.S.S.G. § 1B1.13 to control its analysis. The district
   court mentioned the factors listed in the § 1B1.13 policy statement in its
   analysis, but the court specifically noted that it was aware that the
   commentary to § 1B1.13 was not dispositive and that it was using the
   application notes only to inform its analysis. Reliance on § 1B1.13 merely as
   guidance was not error. See United States v. Thompson, 984 F.3d 431, 433 (5th
   Cir. 2021).
          Second, Rucker contends that the district court premised its
   conclusion that he failed to show extraordinary and compelling reasons on
   two clearly erroneous factual assumptions: (1) that he was more likely to
   contract COVID-19 outside of prison; and (2) that his vaccination negated
   any risk posed by the virus. We do not reach these questions because even if
   it is assumed that the district court abused its discretion in making these
   factual assumptions, a district court may deny relief based solely upon its
   consideration of the § 3553(a) factors. See Chambliss, 948 F.3d at 693-94;
   Ward v. United States, 11 F.4th 354, 358–62 (5th Cir. 2021). In addition to
   determining that Rucker had not demonstrated extraordinary and compelling
   reasons warranting a reduction, the district court also concluded,




                                          2
Case: 21-40204     Document: 00516111242           Page: 3   Date Filed: 11/30/2021




                                    No. 21-40204


   independently and alternatively, that the § 3553(a) factors did not weigh in
   Rucker’s favor. The district court noted the seriousness of his offense
   (armed bank robbery), that Rucker had served only 30.6% of his sentence, and
   his extensive criminal history spanning 25 years, and concluded that granting
   Rucker release would not afford adequate deterrence to his criminal conduct
   and would not reflect the seriousness of the offense.
          With regard to the district court’s analysis of the § 3553(a) factors,
   Rucker argues that the district court failed to balance the sentencing factors
   against the extraordinary and compelling circumstances. Rucker’s argument
   is foreclosed by precedent. We have affirmed district courts’ decisions to
   deny a prisoner’s compassionate release motion solely on the alternative
   ground that the § 3553(a) factors weigh against release, even if extraordinary
   and compelling reasons are assumed. See Chambliss, 948 F.3d at 693-94;
   Ward, 11 F.4th at 358-62.
           Rucker further contends that the district court’s balancing analysis
   failed to account for a highly relevant factor that deserved significant
   weight—namely, the utility of reducing his sentence to time served with
   home confinement as a condition of supervised release. The record reflects
   that the district court was aware of Rucker’s argument on home confinement
   and considered it. See United States v. Robinson, 980 F.3d 454, 465-66 (5th
   Cir. 2020). Rucker’s argument that the district court failed to account for
   the factor of home confinement as a sentencing option amounts to no more
   than a disagreement with the district court’s balancing of the sentencing
   factors. We have noted that a “sentencing judge is in a superior position to
   find facts and judge their import under § 3553(a) in the individual case.”
   Chambliss, 948 F.3d at 693 (quoting Gall v. United States, 552 U.S. 38, 51
   (2007)). Accordingly, we defer to the district court’s consideration of the
   sentencing factors. Chambliss, 948 F.3d at 693. Rucker’s disagreement with
   the district court’s balancing of the factors that he believes support his



                                         3
Case: 21-40204      Document: 00516111242          Page: 4   Date Filed: 11/30/2021




                                    No. 21-40204


   request for a reduction does not establish that the district court abused its
   discretion. See Chambliss, 948 F.3d at 694; see also Robinson, 980 F.3d at 465–
   66.
          Accordingly, the judgment of the district court is AFFIRMED.




                                         4